         Case 1:21-mj-00094-ZMF Document 5 Filed 03/16/21 Page 1 of 2



Law Offices of Daniel M. Gray, LLC
7617 Virginia Avenue
Falls Church, VA 22043
Phone: (703) 204-0164
Fax: (703) 204-1449
Daniel M. Gray - D.C. Bar TX 0018
graydm2@verizon.net

ATTORNEYS FOR FREEDOM LAW FIRM
3185 South Price Road
Chandler, Arizona 85248
Phone: (480) 755-7110
Fax (480) 857-0150
Marc J. Victor – Arizona Bar #016064
marc@attorneysforfreedom.com
Andrew C. Marcantel - Arizona Bar #031809
andy@attorneysforfreedom.com
Attorneys for Defendant Jon Ryan Schaffer

                       UNITED STATES DISTRICT COURT
                             DISTRICT OF COLUMBIA
United States of America,                     ) CR1:21 mj-94 ZMF
                                              )
                      Plaintiff,              )
                                              )
vs.                                           )
                                              )
Jon Ryan Schaffer,                            )
                                              )
                      Defendant.              )
                                              )


                       MOTION FOR ADMISSION PRO HAC VICE
      Marc J. Victor and Andrew C. Marcantel move this Court, pursuant to Local Rule
44.1(d), to appear pro hace vice in this case. Local counsel, Daniel M. Gray, a member
of the Bar of this Court sponsors the admission of Mr. Victor and Mr. Marcantel.
      The declarations and Certificates of Good Standing in the United States District
Court, District of Arizona are submitted with this Motion.
         Case 1:21-mj-00094-ZMF Document 5 Filed 03/16/21 Page 2 of 2




                                   RESPECTFULLY SUBMITTED March 16, 2021.
                                           ATTORNEYS FOR FREEDOM LAW FIRM



                                           /s/ Marc J. Victor _________
                                           Marc J. Victor
                                           Attorney for Defendant



                                           /s/ Andrew C. Marcantel_________
                                           Andrew C. Marcantel
                                           Attorney for Defendant


                                           /s/ Daniel M. Gray _________
                                           Daniel M. Gray
                                           Attorney for Defendant
                                           Sponsoring Attorney


                              CERTIFICATE OF SERVICE

        I hereby certify that on March 16, 2021, I filed the Original with the Clerk of the
Court using the CM/ECF System for filing and transmittal of a Notice of Electronic
Filing to the following CM/CEF registrants:

James B. Nelson
Assistant U.S. Attorney




By: /s/ Madalyn Schlegel
